Citation Nr: 1147195	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-01 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to restoration of a 30 percent rating for residuals of surgical repair of left shoulder subluxation, from January 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO reduced the rating for the Veteran's service-connected residuals, surgical repair of left shoulder subluxation, from 30 percent to 20 percent, effective January 1, 2008.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9) that same month.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The October 2007 rating decision reducing the rating for residuals of surgical repair of left shoulder subluxation, and the January 2008 SOC, reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected residuals of surgical repair of left shoulder subluxation, from 30 percent to 20 percent, effective January 1, 2008, was not in accordance with law, the criteria for restoration of the 30 percent rating are met.  38 U.S.C.A. § 1155  (West 2002 & Supp. 2011); 38 C.F.R. § 3.344  (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for restoration of a 30 percent rating for residuals of surgical repair of left shoulder subluxation, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 ; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, based on a February 2007 VA examination, the RO, in an October 2007 rating decision, reduced the rating for the Veteran's residuals of surgical repair of left shoulder subluxation from 30 percent to 20 percent, effective January 1, 2008.

Historically, a June 1980 rating decision, granted service connection and assigned an initial 0 percent rating for subluxation, left shoulder, effective May 8, 1980.  A July 1981 rating decision had granted an increased rating of 10 percent effective May 8, 1980.  An August 1989 rating decision granted an increased rating of 30 percent, effective April 14, 1989.  Thus, the 30 percent rating for residuals of surgical repair of left shoulder subluxation, was in effect for more than 5 years.

As regards disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b)  are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1 , 4.2, 4.13; see also Brown v. Brown , 5 Vet. App. 413, 420-22   (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

As noted above, the 30 percent rating for residuals of surgical repair of left shoulder subluxation, was in effect for more than 5 year.  Hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  However, the October 2007 rating decision that reduced the rating, and the January 2008 SOC reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

In this case, the RO did not address whether the VA examination used as a basis for the reduction was as full and complete as the examination on which the 30 percent rating was established, or whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a) ; Kitchens v. Brown, 7 Vet. App. 320 (1995).  In addition, neither the October 2007 rating decision, nor the January 2008 SOC includes discussion of, or citation to, 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344 , if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73   (1996); Dofflemyer, 2 Vet. App. 277. Accordingly, the 30 percent rating assigned for residuals of surgical repair of left shoulder subluxation, must be restored, effective January 1, 2008.  Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.


ORDER

The claim for restoration of the 30 percent rating for residuals of surgical repair of left shoulder subluxation, effective January 1, 2008, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


